DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 6-7 are objected to because of the following informalities:  
The claims contain the recitation of an “annual light source”. However, this is understood to have been intended to recite and “annular light source”
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 8, and 14-17 are rejected under 35 U.S.C. 102(a1) as being anticipated by US Patent 9,055,903 to Higuchi.

In regards to claims 1, 4, 8, and 14-17 Higuchi discloses and shows in Figures 1-2, an optical coherence tomography (OCT) scan device comprising: 
an OCT scan device housing (3) (col. 6, ll. 19-44); 
an interferometer (200) disposed within the OCT scan device housing, the interferometer including a light source (27), a fiber optic coupler (26) including an interferometer output (38d), a reference-arm (200b), and a sample-arm (200a) (col. 2, ll. 47 to col. 3, ll. 19; col. 6, ll. 65 to col. 9, ll. 42); 
a power source configured to provide power to the light source and the remaining components of the OCT scan device (col. 4, ll. 25-30); and 
a controller (70) (col. 3, ll. 20-30; col. 11, ll. 40-59) disposed within the OCT scan device housing and configured to at least one of:
adjust lens focusing parameters in at least one of the reference-arm and the sample-arm, and control a scanning function of an optical beam emitting from the sample-arm (col. 1, ll. 25-49; col. 3, ll. 45-57; col. 14, ll. 2-19); 
wherein the OCT scan device being configured to transmit and receive control instructions and transmit fundus image data (col. 3, ll. 20-30; col. 14, ll. 20-38); 
an OCT portable base (2, 6, 7) (col. 6, ll. 19-44) comprising: 
a spectrometer (800) including a fiber input in direct communication with the interferometer output of the OCT scan device (col. 9, ll. 1-42); 
a processor (70) (col. 9, ll. 1-42); and 
an OCT portable base power supply configured to provide power to the spectrometer and the remaining components of the OCT portable base, wherein the OCT portable base communicates with the OCT scan device (col. 4, ll. 25-30);
and a user interface (UI) device (4, 72, 74, 75) comprising: a display device (75) configured to display the fundus images and receive user interaction data regarding portions of the displayed fundus images (col. 11, ll. 40-59); and a UI interface transmitter configured to receive fundus images from the OCT scan device and transmit the user interaction data relative to the displayed fundus images, wherein the OCT portable base transmitter communicates between the OCT scan device (col. 11, ll. 40-59);
[claims 4 and 14] wherein the sample-arm further comprises: a sample-arm collimation lens (21); a sample-arm lens (24) that is tunable; a sample-arm fold mirror (23); and a moveable mirror (23) (col. 7, ll. 33-52); 
[claim 16] wherein the OCT scan device further comprises a fundus imaging system (90) disposed within the OCT scan device housing (col. 10, ll. 50 to col. 11, ll. 38);
[claim 17] wherein the OCT scan device being configured to transmit the fundus image data to the UI device (col. 6, ll. 23-44; col. 11, ll. 40-59).    

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Higuchi.

In regards to claims 2 and 9, Higuchi discloses a spectrometer system comprising a collimator lens (80), a grating mirror (81), a condenser lens (82) and a detector (83) (col. 9, ll. 143).
Higuchi differs from the limitations in that it is silent to the OCT scan device, wherein the fiber optic coupler comprises a fused fiber optic coupler; [claim 9] wherein the spectrometer further comprises: an off-axis parabolic mirror; and a tall-pixel CMOS line scan sensor for sensing the dispersed optical beam.  
However, fused fiber optic couplers, off-axis parabolic mirrors, and tall-pixel CMOS sensors are well-known to those of ordinary skill in the art. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, to modify Higuchi to include the optical components discussed above for the advantage of utilizing well-known optical components to obtain a desired system configuration, with a reasonable expectation of success. 
 
Claims 5-7 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Higuchi, in view of US Patent 6,293,674 to Huang et al. 

In regards to claims 5-7 and 10-12, Higuchi discloses and shows in Figures 1-2, an OCT scan device, further comprising: a fundus imaging system (90) disposed within the OCT scan device housing, the fundus imaging system including an annular light source (150), a beam splitter (91, 40), a fundus imaging system lens (10), and a fundus CMOS imaging sensor (97), wherein the fundus imaging system senses optical energy emitted from the annular light source being reflected off a target sample and sensed at the fundus CMOS imaging sensor, and generates fundus images from the sensed optical energy (col. 10, ll. 50 to col. 11, ll. 40);  
[claims 6 and 11] wherein the optical beam emitting from the sample-arm being reflected off the moveable mirror passes through a central region of the annular light source and reflects off a reflective surface of the beam splitter (Figure 2) (col. 10, ll. 50 to col. 11, ll. 40);    
[claims 7 and 12] wherein a beam emitted from the annular light source and reflected off a reflective surface of the beam splitter travels along a substantially similar path toward a target sample as a path of the optical beam reflected off the reflective surface of the beam splitter (Figure 2) (col. 10, ll. 50 to col. 11, ll. 40).
Higuchi differs from the limitations in that it is silent to the apparatus comprising a fundus imaging system lens that is tunable.
However, Huang teaches and shows in Figure 1, an OCT system including an SLO system having a condensing lens (250) that is adjusted until the image of the fundus is brought into focus (col. 5, ll. 1-17).
  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, to modify Higuchi to include a fundus imaging lens that is tunable for the advantage of easily and rapidly providing a focused fundus image, with a reasonable expectation of success. 

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Higuchi, in view of US Publication 2015/0055137 to Brown et al 

In regards to claims 18-20, Higuchi discloses and shows in Figures 1-2, an OCT system wherein the UI device being configured to receive user input relative to the transmitted fundus image data, generate a user input control instruction based on the received user input, and transmit the user input generated control instruction to the OCT scan device configured to control a moveable mirror in the sample-arm of the OCT scan device (col. 6, ll. 23-44; col. 11, ll. 40-59); [claim 19] wherein the OCT scan device transmits interferometer output data responsive to the user input generated control instruction via the interferometer output to the OCT portable base configured to process the interferometer output data at the spectrometer and generate optical coherence tomogram image data (col. 6, ll. 23-44; col. 11, ll. 40-59); [claim 20] wherein the OCT portable base transmits the interferometer image data to the UI device (col. 6, ll. 23-44; col. 11, ll. 40-59).
Higuchi differs from the limitations in that it is silent to the UI being a touchscreen display.
However, Brown teaches and shows in Figures 1-5, an OCT system comprising a plurality of separate portable modules, such as a computer controller (102), an OCT engine (104) and a wand scanner (106) (par. 30-32); and wherein the system may include a touchscreen (302) to provide user input and measurement output (par. 36).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, to modify Higuchi to include a UI touchscreen for the advantage of easily and rapidly providing user input and measurement output, with a reasonable expectation of success. 

Allowable Subject Matter
Claims 3 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M HANSEN whose telephone number is (571)270-1736. The examiner can normally be reached Monday to Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JONATHAN M. HANSEN
Primary Examiner
Art Unit 2886



/JONATHAN M HANSEN/Primary Examiner, Art Unit 2886